DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 04/19/2020 has been entered. Claims 5-11, 14-18, 20-21 and 23-24 have been amended and thus, claims 1-11, 14-18, 20-21 and 23-24 are currently pending and are under examination. 

Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-11, 14-18, 20-21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for subjecting the α,β-unsaturated acetal obtained from α,β-unsaturated aldehyde of formula (I) of step i) to hydrogenation and hydrogenolysis to hydrogenate at the a α,β-positions of the α,β-unsaturated acetal and to convert the acetal group to an ether, does not reasonably provide enablement for obtaining ether by hydrogenation and hydrogenolysis of α,β-unsaturated acetal obtained from any α,β-unsaturated aldehyde.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1


In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The Examiner cites Rosini (Rosini, G. et al. “Acid promoted CIDT for the deracemization of dihydrocinnamic aldehydes with Betti’s base” Royal Society of Chemistry, Supporting information, 2010; pages 1-7) as illustrative of the state of the prior art. Rosini teaches obtaining α,β-unsaturated acetal compound 16 by reacting (E)-3-(4-methoxyphenyl)-2-methylacrylaldehyde (α,β-unsaturated aldehyde) with trimethyl orthoformate (trihydrocarbyl orthoester) in the presence of p-toluenesulfonic acid (page 1). Rosini further teaches conducting hydrogenation reaction of compound 16 to obtain 17, where only hydrogenation takes place at the α,β position but hydrogenolysis of the acetal does not take place to obtain an ether.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, the lack of significant guidance from the prior art with regard to producing ether from α,β-unsaturated acetal derived from the genus α,β-unsaturated aldehyde makes practicing the scope of the invention unpredictable.
The amount of direction or guidance provided and absence of working examples 
The claim is drawn to the genus α,β-unsaturated aldehyde as a starting material that gives ether via a two-step process, whereas the instant specification provides only specific examples of using α,β-unsaturated aldehyde that falls under formula (I) (pages 25-26).
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed ‒ subjecting the α,β-unsaturated acetal obtained from the generic α,β-unsaturated aldehyde of step i) to hydrogenation and hydrogenolysis to hydrogenate at the α,β- positions of the α,β-unsaturated acetal and to convert the acetal group to an ether ‒  could be predicted as inferred by the claim and contemplated by the In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-10 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 is C1-C18 alkyl, C3-C18 cycloalkyl and C4-C18 cycloalkyl-substituted-alkyl” renders the claim vague and indefinite because an the R2 group in formula (I) appears to be a single substituent and thus it is unclear how a single R group can have all the listed groups in the limitation. The rejection is obviated by inserting “selected from” after “R2 is”.
Claims 7-8 recites the limitations "formula (I)" and "formula (II)", respectively.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 9-10 are rendered indefinite for depending on claim 8.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad range before “preferably”, and the claim also recites narrower range after “preferably”. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
	The closest prior art references are Gembus (Gembus, V. et al. “Efficient Access to (All-rac)-α-Tocopherol Acetate by a Crombie Chromene Synthesis” Bull. Chem. Soc. Jpn. Vol. 82, No. 7, 843–854 (2009)); Patent number US5,523,491 (US‘491; cited in IDS 07/28/2020) and Rosini (Rosini, G. et al. “Acid promoted CIDT for the deracemization of dihydrocinnamic aldehydes with Betti’s base” Royal Society of Chemistry, Supporting information, 2010; pages 1-7),
	US’491 teaches the conversion of an acetal or ketal compound to the ether by means of hydrogenation in the presence of solid acidic catalyst having hydrogenating ability or a solid acid catalyst in combination with a hydrogenation catalyst. However, the reference fails to teach or suggest the conversion of an α,β-acetal to ether and the formation of α,β-acetal.
	Gembus teaches in Scheme 5 the conversion of α,β-acetaldehyde 7 to α,β-acetal 3f by reacting α,β-acetaldehyde 7 with trimethyl orthoformate. However, the reference fails to teach or suggest converting 3f to ether by both hydrogenation at the α,β position and hydrogenolysis of the acetal.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Rosini teaches obtaining α,β-unsaturated acetal compound 16 by reacting (E)-3-(4-methoxyphenyl)-2-methylacrylaldehyde (α,β-unsaturated aldehyde) with trimethyl orthoformate (trihydrocarbyl orthoester) in the presence of p-toluenesulfonic acid (page 1). Rosini further teaches conducting hydrogenation reaction of compound 16 to obtain 17, where only hydrogenation takes place at the α,β position but hydrogenolysis of the acetal does not take place to obtain an ether. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	In view of the foregoing, the prior art references, alone or in combination, neither anticipates nor reasonably makes obvious the process for preparing ether as instantly claimed.

Conclusion
Claims 1, 3-11, 14-18, 20-21 and 23-24 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622